Johnson, Judge.
Pursuant to OCGA § 5-7-1 (a) (4), the State of Georgia appeals the grant of Alton Tuten’s motion to suppress the results of a blood-alcohol test performed on an Intoxilyzer 5000 machine. The sole error enumerated in this appeal is that the trial court erred by granting the motion to suppress on the grounds that the machine had not been approved by the Georgia Bureau of Investigation, Division of Forensic Sciences, in accordance with the Administrative Procedure Act, OCGA § 50-13-1 et seq.
This issue was recently considered by this Court and decided adversely to the trial court’s ruling. See Corner v. State, 223 Ga. App. 353 (477 SE2d 593) (1996). In light of that holding, the trial court’s grant of Tuten’s motion to suppress on this ground must be reversed and the case remanded.

Judgment reversed.


McMurray, P. J., and Ruffin, J., concur.

*476Decided October 15, 1996
Reconsideration denied November 6, 1996
Ralph T. Bowden, Jr., Solicitor, Noah H. Pines, W. Cíiff Howard, Assistant Solicitors, for appellant.
Kimberly A. Dymecki, for appellee.